Citation Nr: 1209702	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an acquired psychiatric disorder, claimed as schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from July 1995 to July 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the appeal has been retained by the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Social Security Administration-  A review of the record shows that the Veteran is in receipt of Social Security Disability benefits (SSDI).  While the award of benefits is shown to have been effective since July 2006, the actual grant of benefits seems to be much later.  Notably, the record includes a February 2010 inquiry from Q. E., Attorney At Law, requesting copies of the Veteran's medical records with respect to his representation of the Veteran's pending claim for SSDI.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As it is unclear whether the Veteran is receiving disability benefits associated with his acquired psychiatric disorder, the Veteran should be contacted to determine whether there are potentially relevant documents.  If the Veteran is in receipt of SSA benefits associated with his acquired psychiatric disorder, these records must be obtained. 

VA examination-  The Board notes that the Veteran's available service treatment records are silent for any complaints of, treatment for, or diagnosis related to a psychiatric disorder.  His May 1998 separation examination revealed a normal clinical psychiatric examination.

However, the Veteran has indicated that he has suffered from a psychiatric disorder since service.  He has provided three statements from family members reflecting that his behavior and persona changed when he returned back home from his service in the military.  Current treatment records reflect treatment for a psychiatric disorder, to include schizophrenia.

Based on his allegations of in-service incurrence of his psychiatric symptoms and current allegations of continuity of symptomatology, the Board finds that a remand for a VA examination and opinion, of the claim of service connection for an acquired psychiatric disorder, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Outstanding Medical Records-  The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Montgomery, and the Dothan Mental Health Clinic; however, as the claims file only includes treatment records from these providers dated up to February 2008, any additional records from these facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Moreover, VA treatment records reflect that the Veteran has been treated by private mental health professions in the past.  See October 2006 VA treatment record.  Information regarding this treatment should be solicited from the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding VA treatment records from the VAMC in Montgomery, and the Dothan Mental Health Clinic beginning in February 2008.  

If the AMC/RO cannot obtain records identified by the Veteran a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Contact the SSA and obtain a copy of any decision and medical records used to determine disability eligibility.  Any negative search result should be noted in the record.  

3. After the development in Remand paragraphs 1-2 has been completed, schedule the Veteran for a mental health examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder, had its onset during the Veteran's active service or is otherwise causally related to his service.  The examiner must consider and address the Veteran's allegation of continuity of symptomatology since service, to include his claim of seeking in-service spiritual advice over medical treatment.  Consideration should also be given to the statements from his mother and two friends.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


